Citation Nr: 1542659	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1954. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board denied the matters on appeal and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand.  In a May 2015 Order, the Court granted the motion and remanded the case to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2015 statement, the Veteran's attorney asserted that the Veteran receives psychiatric treatment from a VA Medical Center, the records of which are outstanding and not yet associated with the record; and that pertinent records from the Social Security Administration (SSA) are also outstanding.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran's attorney thus requested that the appeal be remanded for such records to be obtained and considered by the AOJ.


Also, the disposition of the Veteran's service connection claim might affect that of his TDIU claim, and the TDIIU claim must therefore also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the record any and all outstanding pertinent VA medical records, to specifically include all records of psychiatric treatment. 

2.  Attempt to obtain and associate with the record the Veteran's completed SSA disability records, if extant.

3.   After completing the above and any other development deemed necessary, to include the procurement of a VA medical examination and/or opinion, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


